The ' opinion of the Court was delivered by


Mr, - Justice Richardson.

In the case of Richard Smith, vs. M'Call, (1 M'Cord, 220) this court has decided that there is no implied warranty of the moral qualities of a slave, arising from the mere Sale and price paid; and that case appears to mé to decide the one before us. For, if there is no-warranty implied, against the vices of* the slave, it would be inconsistent that théré should he nevertheless, a' warranty against the consequences of such vices. If such a distinction wére allowed, that- casé' would be frittered away; because then, every case of.that cla^webjd'be xnade tq '*■ *26depend upon the .contingency whether some evil had not followed from his vices, though there was no warranty against the vicé itself. A door too, would-he open to frequent frauds, if an injury to the slave, brought about by a convection, were to be the test; in as much as such convictions might be readily had or procured. This decision, however, it will he perceived, does not touch the case where the seller knowing the crime of this slave, yet conceals it from the purchaser.
The motion is refused. —
Huger, Johnson, Mott, Colcock', Justices, concurred.